                                                                   Case 2:16-cv-00309-GMN-GWF Document 46 Filed 12/13/18 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8

                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.,
                                                                                                                    Case No. 2:16-cv-00309-GMN-GWF
AKERMAN LLP




                                                            13                                Plaintiff,

                                                            14   vs.                                                STIPULATION AND ORDER                   FOR
                                                                                                                    EXTENSION OF TIME TO                    FILE
                                                            15                                                      DISPOSITIVE MOTIONS
                                                                 WOODCREST HOMEOWNERS
                                                            16   ASSOCIATION; AIRMOTIVE                             (FIRST REQUEST)
                                                                 INVESTMENTS, LLC; ABSOLUTE
                                                            17   COLLECTION SERVICES, LLC,

                                                            18                                Defendants.

                                                            19

                                                            20            Bank of America, N.A. (BANA), Airmotive Investments, LLC (Airmotive), Absolute

                                                            21   Collection Services, LLC (Absolute), and Woodcrest Homeowners Association (Woodcrest),

                                                            22   hereby stipulate and agree to extend the dispositive motion deadline up to and including December

                                                            23   21, 2018. The current deadline to file dispositive motion deadlines, per the court's November 20,

                                                            24   2018 minute order, is December 12, 2018.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...

                                                                 47249458;1
                                                                   Case 2:16-cv-00309-GMN-GWF Document 46 Filed 12/13/18 Page 2 of 2




                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party, but to allow the parties additional time to prepare the briefing.

                                                            3             DATED this __12th__ day of December, 2018.

                                                            4    AKERMAN LLP                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            5
                                                                  /s/ Jamie K. Combs                                          /s/ Timothy E. Rhoda
                                                            6    ARIEL E. STERN, ESQ.                                        ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                         Nevada Bar No. 4958
                                                            7    JAMIE K. COMBS, ESQ.                                        TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 13088                                        Nevada Bar No. 7878
                                                            8
                                                                 1635 Village Center Circle, Suite 200                       9120 W. Post Road, Suite 100
                                                            9    Las Vegas, Nevada 89134                                     Las Vegas, Nevada 89148

                                                            10   Attorneys for Bank of America, N.A.                         Attorneys for Airmotive Investments, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                               LIPSON, NEILSON, COLE, SELTZER &
                                                                 ABSOLUTE COLLECTION SERVICES, LLC                           GARIN, P.C.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 /s/ Shane D. Cox                                            /s/ Karen Kao
                                                            13   SHANE D. COX, ESQ.                                          J. WILLIAM EBERT, ESQ.
                                                                 Nevada Bar No. 13852                                        Nevada Bar No. 2697
                                                            14   8440 W Lake Mead Blvd., Suite 210                           KAREN KAO, ESQ.
                                                                 Las Vegas, NV 89128                                         Nevada Bar No. 14386
                                                            15                                                               9900 Covington Cross Drive, Suite 120
                                                                 Attorney for Defendant Absolute Collection                  Las Vegas, Nevada 89144
                                                            16   Services, LLC
                                                                                                                             Attorneys for Defendant Woodcrest
                                                            17                                                               Homeowners Association
                                                            18

                                                            19            IT IS SO ORDERED.
                                                            20
                                                                          Dated this ____
                                                                                      13 day of December, 2018.
                                                            21

                                                            22

                                                            23

                                                            24
                                                                                                                   _________________________________________
                                                            25
                                                                                                                   Gloria M. Navarro, Chief Judge
                                                            26                                                     UNITED STATES DISTRICT COURT

                                                            27

                                                            28
                                                                                                                        2
                                                                 47249458;1
